PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ya'ary, Avishai
Application No. 16/972,602
Filed: December 6, 2020
For: DIRECT INKJET PRINTING OF INFRASTRUCTURE FOR INTEGRATED CIRCUITS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed March 24, 2022, which is being properly treated as a petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Guy Levi appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.	

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee and to submit an oath or declaration or substitute statement on or before November 26, 2021, as required by the Notice of Allowance and Fee(s) Due and the Notice Requiring Inventor’s Oath or Declaration, mailed August 25, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on November 27, 2021. A Notice of Abandonment was mailed on December 8, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

The Office acknowledges receipt of the Part B – Fee(s) Transmittal, with the issue fee payment of $600, and the $80 surcharge fee filed on March 24, 2022. However, the Substitute Statement in Lieu of an Oath or Declaration (Substitute Statement) filed on March 24, 2022, has been deemed improper. Specifically, the PCT application lists NANO DIMENSIONS TECHNOLOGIES LTD. and The IP Law Firm of Guy Levi, LLC as the applicants. As no substitute statement was provided for the second applicant, the present petition cannot be granted. If the second applicant was listed in error, a request to correct or update the applicant, under 37 CFR 1.46(c), or a petition under 37 CFR 1.182, to remove an applicant listed in error must be filed. See MPEP 605.01(III).  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 
Any questions concerning this decision may be directed to Ann Marie Ziegler at (571) 272-7151.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).